Citation Nr: 0334211	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  98-06 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
bilateral hand.

2.  Entitlement to service connection for a cervical spine 
disorder.  

3.  Entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
January 1975, from May 1976 to February 1977, and April 1980 
to December 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from April 1981 and July 1997 rating 
decisions of the Los Angeles, California, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the April 
1981 rating decision, the RO denied service connection for a 
low back disorder.  In the July 1997 rating decision, the RO 
denied service connection for arthritis of the bilateral 
hand, a cervical spine disorder, and a low back disorder.

During the appeal period, the veteran relocated to Arizona, 
and jurisdiction of his claim was assumed by the RO in 
Phoenix, Arizona.


REMAND

In the veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, received in April 1998, he requested a hearing 
before a traveling section of the Board.  A hearing was 
scheduled in February 1999, and the veteran failed to report 
for that hearing.  In a February 2000 decision, the Board 
determined that the veteran had not been provided the proper 
notice of the hearing and remanded the case back to the RO 
for it to schedule another hearing before a traveling section 
of the Board.  The record reflects that a hearing was 
scheduled in July 2003 and that the veteran canceled the 
hearing.  However, in an October 2003 letter, the veteran 
stated that he was unable to attend the hearing because he 
was in jail and requested that another hearing be scheduled.  

The Board finds that the veteran has provided good cause for 
failing to report to the July 2003 hearing before the 
traveling section of the Board and will request that another 
hearing be scheduled to allow the veteran to provide 
testimony before the Board.

Additionally, in May 1991, the veteran filed a claim for 
compensation under the provisions of 38 U.S.C.A. § 1151, 
asserting that he had developed a right hand condition as a 
result of negligence by VA.  In an October 1991 rating 
decision, the RO denied the claim, and the veteran was 
informed of the denial in a November 1991 letter.  In 
December 1991, the veteran filed a timely notice of 
disagreement.  In a February 1992 letter, the RO stated the 
following, in part:

This is concerning your claim for service 
connection for your right hand condition.

Instructions were recently received from 
the Department of Veterans Affairs to 
defer all denials of claims for service 
connection of disabilities on the basis 
of DVA medical treatment.  When 
instructions are received, a statement of 
the case will be issued to you and a 
personal hearing scheduled as soon as the 
instructions are received on how to 
proceed with your claim.

The record reflects that the veteran was never sent a 
statement of the case on this issue.  Thus, this claim must 
be remanded for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should schedule a hearing 
before a traveling section of the Board.  
Thereafter, the case should be returned 
to the Board, if in order.  

2.  The RO should furnish the veteran a 
statement of the case as to the claim for 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a 
right hand disorder.  The statement of 
the case should include all relevant law 
and regulations pertaining to the claim.  
The veteran must be advised of the time 
limit in which he may file a substantive 
appeal.  See 38 C.F.R. § 20.302(b) 
(2003).  He must also be provided an 
opportunity for a hearing on this issue.  
Thereafter, if an appeal has been 
perfected, it should be returned to the 
Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


